Citation Nr: 0522931	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  02-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, M.C. and D.W.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The appellant had honorable active duty for training 
(ACDUTRA) from August 13 to December 22, 1965, from June 18 
to July 2, 1966, from July 1 to 15, 1967, from June 1 to June 
15, 1968, and from May 31 to June 14, 1969.  He also 
performed inactive duty training (weekend drills) at various 
times from February 1965 until his March 1970 discharge.

In pertinent part of a March 1996 decision, Board determined 
that claims of entitlement to service connection for 
hypertension and for heart disease were not well grounded and 
dismissed them.  The appellant did not appeal.  

This appeal arises from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, that did not discuss whether 
new and material evidence had been submitted since the March 
1996 Board decision, but denied the two service connection 
claims on the merits.  Therefore, the Board of Veterans' 
Appeals (Board) must address the issue of new and material 
evidence in the first instance.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 
(1995).  

In August 2003, the Board remanded the case for a hearing.  
In May 2005, the appellant testified before the undersigned 
Veterans Law Judge.

The issues of entitlement to service connection for 
hypertension and heart disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  By decision of March 1996, the Board determined that 
claims of entitlement to service connection for hypertension 
and for heart disease were not well grounded and properly 
notified the appellant of that decision.  

2.  Evidence received by VA since the March 1996 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  The March 1996 Board decision, which determined that 
claims of entitlement to service connection for hypertension 
and for heart disease were not well grounded, is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 3.160, 
20.200, 20.201, 20.202, 20.300, 20.301(a), 20.302, 20.1103 
(2001 & 2004).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied service 
connection claims and both claims are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  In 
view of the Board's favorable decision in this appeal, 
further assistance is unnecessary with respect to offering 
assistance in reopening the service connection claims.  

Reopening

The appellant seeks to reopen his claims of entitlement to 
service connection for hypertension and for heart disease.  
In October 2000, the appellant filed his application to 
reopen these claims.  As such, the application to reopen was 
received prior to August 29, 2001, the effective date of the 
amended version of 38 C.F.R. § 3.156(a) and; therefore, the 
amended provisions are not for application in this case.  See 
38 C.F.R. § 3.156(a) (2004).

The record reflects that the pertinent evidence of file at 
the time of the March 1996 Board decision consists of service 
medical records (SMRs), service personnel documents, private 
medical records, and statements, claims, and pleadings 
submitted by the appellant.  Based on this evidence, the 
Board found that no competent evidence linked hypertension or 
heart disease to ACDUTRA.  The Board concluded that the two 
service connection claims were not well grounded and 
dismissed them.

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 
38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 
1326 (Fed. Cir. 2004).  Because the Chairman did not order 
reconsideration of the Board's March 1996 decision, it is 
final.

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  

"New and material" evidence, for purposes of this appeal, 
is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see also 
Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans, was not 
altered by the ruling in Hodge, and continues to be binding 
precedent).  The Board is required to give consideration to 
all of the evidence received since the last disallowance of 
this claim on any basis, in this case, since the Board 
decision dated in March 1996.  Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

The evidence received by VA since the Board's March 1996 
decision includes an opinion of a VA examiner addressing the 
date of onset of hypertension, and an opinion of a private 
physician who also offered an opinion as to the date of 
onset.  This medical evidence is material to the issue of 
service connection for hypertension because it addresses 
whether a high blood pressure reading during ACDUTRA 
represents the onset of hypertension.  Earlier submitted 
evidence does not include these opinions.  Thus, this 
evidence is new and material as contemplated by 38 C.F.R. 
§ 3.156(a) (2001) and provides a basis to reopen the 
appellant's service connection claims.  38 C.F.R. § 5108.  
The Board therefore grants the appellant's application to 
reopen his service connection claims.  To this extent, the 
appeal is granted. 


ORDER

New and material evidence having been submitted; the claims 
of entitlement to service connection for hypertension and 
heart disease are reopened.  To this extent only, the claims 
are granted.  


REMAND

The purpose of the remand is to insure that the duty to 
assist the appellant in developing the facts of his claims, 
to notify him of the evidence necessary to substantiate his 
claims, and to insure procedural due process are fully 
satisfied.  

The appellant has submitted a statement of a medical doctor 
who notes that the appellant took Procardia(r) as early as 
1969, and that hypertension "may be service-connected."  
Moreover, the physician noted that the appellant's 
cardiologist agreed with this assessment.  On the other hand 
a VA physician concluded that the veteran had a single 
elevated diastolic reading in 1969, but that hypertension did 
not begin until 1979.  An opinion that is the product of a 
review of the entire record is needed to reconcile the 
conflicting conclusions.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is remanded to the AMC or RO for the 
following action:

1.  The AMC or RO should make 
arrangements for a claims file review by 
a physician, who preferably is a 
cardiologist.  The reviewer should note a 
review of the claims file with particular 
attention to the September 9, 2004, 
letter from Jason Richey, M.D., and a 
June 10, 1969, individual sick slip, and 
answer the following question:

Is it at least as likely as not (50 
percent or greater probability) that the 
appellant's hypertension began or was 
initially shown during active duty 
training from August 13 to December 22, 
1965, from June 18 to July 2, 1966, from 
July 1 to 15, 1967, from June 1 to June 
15, 1968; or from May 31 to June 14, 
1969.

The physician should offer a rationale 
for any opinion.  If the question cannot 
be answered, the physician should state 
the reason.  The appellant may be 
examined if necessary.  

2.  After the above development has been 
completed, the AMC or RO should 
readjudicate the claims.  If the benefits 
sought remain denied, an SSOC should be 
issued to the appellant and his 
representative and they should be allowed 
an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C. §§ 
5109B, 7112.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


